Citation Nr: 0508666	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  04-08 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate disorder, 
including as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 until July 1967.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision of the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA).    

The September 2003 rating decision also addressed a claim 
pertaining to an eye disability.  The veteran did not appeal 
the determination in that matter.   


FINDINGS OF FACT

1. The veteran served in Vietnam.

2.  Benign prostatic hypertrophy and prostatitis were not 
manifested in service and are not shown to be related to 
service; prostate cancer has not been diagnosed.


CONCLUSION OF LAW

Service connection for a prostate disorder (to include 
prostate cancer) is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5107 (West, 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in 
the instant case.  The Board finds that the mandates of the 
VCAA are met.  The veteran has been advised of VA's duties to 
notify and assist in the development of the claim.   Letters 
in June 2003 (prior to the rating appealed) and April 2004 
informed him of his and VA's responsibilities in claims 
development and of the type of evidence needed to establish 
his claim.  The September 2003 rating decision and a February 
2004 statement of the case (SOC) notified the veteran of 
applicable laws and regulations, of what the evidence showed, 
and why his claim was denied.  Also regarding notice content, 
while the veteran was not advised verbatim to submit 
everything he had pertinent to his claim, the June 2003 and 
April 2004 letters explained the type of evidence necessary 
to substantiate the claim and asked him to submit such 
evidence.  This was equivalent to advising the veteran to 
submit everything he had pertinent to the claim.  He is not 
prejudiced by any technical notice deficiency, and there is 
no further duty to notify.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of VA and private medical 
treatment and asked him to submit or identify any additional 
evidence that would support his claim.  The veteran has not 
identified any additional evidence pertinent to his claim.

The Board has also considered whether a VA examination or 
medical opinion is necessary.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the  Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Here, an examination is 
not necessary because there is no competent evidence 
suggesting the veteran has prostate cancer.  It is not in 
dispute that he has benign prostatic hypertrophy and 
prostatitis.  However, there is no indication of event, 
injury, or disease in service to which such could be related, 
and no competent evidence that the conditions may be 
associated with an event, injury or disease in service.  VA's 
assistance obligations are met.  No further assistance to the 
veteran is required.  He is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background

The veteran served in Vietnam during the Vietnam era.  His 
service medical records contain no mention of prostate 
complaints or abnormality, and a prostate disorder was not 
diagnosed.  

The veteran seeks service connection for prostate cancer 
claimed as due to exposure to Agent Orange in Vietnam.

Treatment records from Dr. W from July to October 2002 show a 
diagnostic impression of benign prostatic hypertrophy with 
secondary overactive bladder.   A July 2002 prostate specific 
antigen (PSA) test showed a finding of 1.3 NG/ML.  

VA medical records from May and June 2003 show an assessment 
of prostatitis.  

VA medical records from September 2003 show an assessment of 
benign prostatic hypertrophy.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed, chronic disabilities, including prostate 
cancer, are presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include Prostate 
Cancer) to a degree of 10 percent or more at any time after 
service, the veteran is entitled to service connection even 
though there is no record of such disease during service.  
38 C.F.R. § 3.307. 3.309(e).  Veterans who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


IV.  Analysis

The threshold requirement that must be satisfied in a claim 
seeking service connection is that there must be competent 
evidence (a medical diagnosis) that the veteran has the 
claimed disability.  Here, there is no competent (medical) 
evidence that the veteran has prostate cancer.  Without 
competent evidence of current disability, there is not valid 
claim of service connection, and as to such disability the 
analysis does not need to proceed any further.  See Brammer 
v. Derwinski, 3 Vet.App. 223 (1992).  

What the record shows the veteran does have diagnosed are the 
entities of prostatitis and benign prostatic hypertrophy.  
These disabilities were not manifested in service, and there 
is no competent evidence (medical opinion) relating them to 
service.  The disabilities are not enumerated as herbicide 
(Agent Orange) related diseases, and thus the presumptions 
afforded for herbicide related diseases do not apply.  They 
are not malignant tumors, and the presumptions afforded for 
certain chronic disease becoming manifested within a 
specified period of time after service do not apply.  There 
is no competent evidence relating either of the two 
disabilities to service.  Consequently, service connection 
for prostatitis and benign prostatic hypertrophy is not 
warranted.  

Because he is a layperson, the veteran's own opinion that his 
prostate disability is a cancer which should be service 
connected on a presumptive basis is not competent evidence.  
See Espiritu, supra.,  

The preponderance of the evidence is against the veteran's 
claim and it must be denied.  He is advised that should 
prostate cancer be diagnosed in the future, such diagnosis 
would be a basis for reopening the claim.   






ORDER

Service connection for a prostate disorder, including as due 
to exposure to herbicides, is denied.

	                       

____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


